Citation Nr: 1409370	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  03-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome.

2.  Entitlement to an effective date prior to November 18, 2010, for the grant of service connection for right wrist scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to March 1988.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In March 2007, the Veteran presented testimony on the issue on appeal during a Board hearing before Veterans Law Judge Barbara B. Copeland in Washington, DC.  An additional hearing was held before Veterans Law Judge Michael D. Lyon in September 2009.  Transcripts of both hearings are of record.  An earlier hearing was held before a Judge who is no longer at the Board and a transcript of that hearing is also on file.

This case was previously before the Board in December 2009, at which time the Board remanded the claim of entitlement to a higher rating for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome and the issue of claim for service connection for right elbow disability.  The Appeals Management Center (AMC) thereafter awarded service connection for right elbow bursitis and assigned a 10 percent disability rating for the disability, and also awarded a separate noncompensable rating on the basis of supination and pronation.  As this represents a full grant of the issue previously on appeal, this matter is no longer before the Board.  

In September 2012, the Board denied entitlement to a rating in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome.  The Veteran appealed that decision, and pursuant to a July 2013 Joint Motion for Remand, the Court of Appeals for Veterans Claims entered an Order vacating the September 2012 decision and remanding the matter to the Board.

Since the last readjudication of the claim by the AMC, the Veteran submitted additional evidence directly to the Board.  In May 2012, the Veteran's representative submitted a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).

As noted above, the Veteran testified at two hearings before two different Veterans Law Judges.  The law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Additionally, when two hearing have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2013).  Accordingly, the Veteran was provided the option to have an additional hearing before a third Veterans Law Judge who would then be assigned to the panel to decide his appeal.  In a June 2012 correspondence, the Veteran waived his right to appear at an additional hearing.  Thus, the Board will proceed with a panel decision with a third Veterans Law Judge who did not conduct a hearing, but has reviewed the record including the transcripts on file.

A review of the Veterans Virtual VA electronic claims file reveals no additional pertinent records, other than the representative's Appellate brief, which has been reviewed.

As noted in the September 2012 Board decision, the Veteran submitted a claim for service connection for a right shoulder disability.  That claim has not been adjudicated, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issue of entitlement to an effective date prior to November 18, 2010, for the grant of service connection for right wrist scars is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Pertinent to the current claim for increase, the Veteran's residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome have been manifested by no more than incomplete, moderate symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in May 2001 and August 2007.  After issuance of these letters, and opportunity for the Veteran to respond, the August 2011 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of various VA examinations.  The Board notes that there is no indication, since the September 2012 examination, of any worsening of the disability such that would warrant a new examination.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's Board hearings, as well as various written statements provided by the Veteran, and by his representative on his behalf.

The Veteran's statements in support of the claim are of record, including testimony provided at multiple hearings before two of the undersigned Veterans Law Judges.  The Board hearings focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judges complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non-prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.


Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Historically, the RO granted service connection for status post fracture of the right hand in a February 1996 rating decision, and assigned a noncompensable rating effective May 4, 1995.  In a February 1998 rating decision, the RO recharacterized the disability as fracture of the right third metacarpal with decreased grip strength, and awarded a 10 percent rating effective May 4, 1995.  The Veteran filed the instant claim for increased rating in January 2001.  The Veteran appeals an August 2002 rating decision continuing the 10 percent rating for the disability.  During the course of the Veteran's appeal, the RO recharacterized the disability as residuals of fracture of the third metacarpal, right hand, with carpal tunnel syndrome.  A 30 percent rating for the disability was assigned, effective November 8, 2005.  In a December 2009 decision, the Board granted an earlier effective date to January 24, 2001 for the award of the increased 30 percent rating (effectuated in a February 2010 RO rating decision).

The Veteran's residuals of fracture of the third metacarpal, right hand with carpal tunnel syndrome is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, paralysis of the median nerve.

The Veteran is right-handed, and thus the right extremity is the major extremity.  Under Diagnostic Code 8515, a 30 percent rating is warranted for moderate incomplete paralysis of the median nerve.  A 50 percent rating is warranted where there is severe incomplete paralysis.  A 70 percent rating is assigned for complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; pain with trophic disturbances.

Evidence

The pertinent evidence of record includes a VA treatment reported dated in August 2000.  The Veteran complained of increasing pain and weakness in the right upper extremity which interfered with his ability to function.  On examination, there was full range of motion of the right hand, but strength was noticeably decreased.  

A September 2000 private treatment report reflects an assessment of right carpal tunnel syndrome.  

November 2000 VA outpatient treatment records note the Veteran's complaints of worsening right hand, wrist, and arm pain.  These symptoms made sleeping difficult.  Symptoms of pain, tingling, and numbness at the back of the hand, worse at the ulnar aspect and radiating to the elbow, were also endorsed.  The Veteran reported that he worked in law enforcement and used a gun.  

A November 2000 report from private physician Dr. A. reflects that the Veteran complained of right wrist pain.  After physical examination and a review of recent EMG and nerve conduction studies, the examiner noted that there was indication of right carpal tunnel syndrome and entrapment of the ulnar nerve at the wrist, as well as entrapment of the ulnar nerve of the right elbow.  He recommended surgery only if the Veteran's symptoms were severe.  

A January 2001 VA EMG report reflects that the Veteran complained of pain in the lateral wrist and dysesthesia in the hand and sometimes in the fingers.  He reported that the pain radiated to the elbow and forearm.  He had difficulty with lifting weight and manipulating objects.  An examination revealed pain and weakness in the hand muscles involving the ulnar and median enervated muscles, but the examiner indicated that this might have been due to pain in the wrist.  There was no muscle atrophy.  Nerve conduction studies revealed moderate right ulnar neuropathy secondary to retrocondylar compression.  The examiner indicated that the Veteran might benefit from an elbow pad and neurontin and should sleep with his arms straight and refrain from leaning on his elbows.

On VA treatment in February 2001, the Veteran complained of right hand, wrist, and elbow paresthesia with pain and weakness.  He had been seen by various specialists with little relief in symptoms.  He noted that surgeons would not guarantee any improvement in symptoms if he underwent surgery.  The Veteran emphasized that the pain was severe.  EMG studies revealed right ulnar neuropathy secondary to retrocondylar compression.  

A March 2001 VA outpatient treatment report reflects that the Veteran presented for follow-up care of paresthesia and pain of the right wrist radiating up to the elbow.  An EMG showed right ulnar neuropathy due to retrocondylar compression.  The Veteran had been using an elbow pad and increased medication with no decrease in symptoms. 

In April 2001, the Veteran reported no improvement in right arm and hand pain with an increase in medication.  He indicated that he slept little due to the pain.  He continued to work as a U.S. Marshall and wore a wrist splint/elbow pads when off duty.  He did not find these helpful.  The examiner noted that the Veteran's medication dosage was to be increased again.

On VA treatment in October 2001, a motor examination revealed slightly decreased grip strength with give-way weakness.  He was observed opening an envelope, which revealed apparent normal dexterity and motor function.  

In November 2001, the Veteran reported continued severe, chronic right wrist and hand pain.  He held his right arm in a rigid position and wore a right elbow pad and rigid wrist brace.  An assessment of ulnar nerve pain was indicated.  

On VA examination in August 2002, the Veteran reported that he took medication to reduce neuritic pain and also saw a private hand specialist.  The examiner reviewed recent EMG studies, which revealed nerve conduction of 14 at the wrist (normal is 50), confirming electrophyisiologically the ulnar nerve distal injury.  The Veteran did not use a brace when he was at work.  He stated that he experienced fatigability and reduction in his grip strength and he could not sustain long contractions of his hand.  In addition, he had numbness and tingling in the fourth and fifth finger in the right hand that radiated up the ulnar aspect of the forearm and with pain in the metacarpal bone area.  He stated that this interfered with his sleep.  

On physical examination, range of motion of the wrist was intact, and from the midline, he could extend the wrist symmetrically with both hands to flex it to 90 degrees and extend it to 70 degrees with both hands.  The Veteran stated that prolonged extension did result in pain and discomfort in the wrist and hand.  There was no strict tenderness.  Muscle strength was intact.  Biceps, triceps, wrist extensions, and opponens muscles were intact.  Grip initially was intact.  Interosseous muscle strength was intact.  There was a decreased endurance and the Veteran gave up with extension of his fingers and also in grip, indicating that his hand felt fatigued.  There was no specific muscle atrophy in the ulnar aspect of the right hand or in fact in any of the muscles of the hand.  There was decreased sensation to cold in the fourth and fifth fingers extending into the forearm.  Deep tendon reflexes were 2+ and symmetrical.  The examiner diagnosed painful ulnar neuropathy without clear atrophy or neurologic weakness.  He classified the Veteran's symptoms as moderate.    

On VA examination in September 2003, the Veteran reported arm pain and weakness, as well as ongoing achiness, pain, and tingling of the right hand.  He also endorsed decreased grip strength.  The pain radiated to the right wrist and up the lateral aspect of the forearm and elbow.  He noted that he had tried a number of medications, which provided little relief.  He had not participated in physical or occupational therapy.  He limited use of his hand, but still worked full-time in law enforcement and carried a gun.  He wore a wrist mobilizer splint and elbow pad when he was not at work.  

A physical examination revealed that the right hand was slightly smaller than the left hand.  There was no visible muscle atrophy.  There was a small, palpable mass over the third metatarsal over the right hand.  The lump was very mildly tender to palpation.  There was no swelling or erythema.  He had full range of motion of the wrist and fingers.  The wrist was tender on both the dorsal and palmar aspects.  His forearm was tender along the lateral aspect of the elbow.  The elbow was tender along both medial and lateral epicondyle.  The tenderness was more severe along the medial epicondyle.  His elbow had full range of motion, but full extension was quite painful.  

In terms of strength, the Veteran had marked decrease in strength in the muscles in his right hand and wrist.  This weakness was described as "give-away weakness" and did not correlate with any specific injury to the ulnar nerve. The biceps and triceps were also weaker but they did not display give-way weakness.  The Veteran was able to oppose each of his fingers to his thumb without difficulty, but as soon as there was pressure, the fingers gave way immediately.  His sensation was intact to light touch throughout the hand and forearm.  Radial and ulnar pulses were 2+.  Deep tendon reflexes were 2+ and symmetric at the biceps and forearm.  Diagnoses of status post fracture of the third metacarpal and right ulnar neuropathy secondary to condylar entrapment were assigned.  There was no significant sensory impairment.  The 2001 EMG confirmed moderate ulnar neuropathy.  An x-ray of the right hand and wrist revealed no obvious acute fracture or dislocation.

In an addendum report, the examiner noted that the Veteran's grip weakness was due to his ulnar neuropathy.  The ulnar neuropathy had resulted from entrapment of the ulnar nerve at the elbow.  

In June 2004, the Veteran continued to complain of right hand and wrist pain.  He wore a wrist splint and elbow pad.  

A July 2004 statement from a VA nurse practitioner noted that the Veteran's hand and wrist disability had impacted his ability to carry out his duties as a U.S. Marshall.  She also noted that there was some right arm weakness that accompanied the chronic pain.  He had tried numerous medications with no relief in symptoms.  He also declined surgery.  

On VA neurology consultation in December 2004, the Veteran presented with worsening grip of the right hand.  He also experienced associated numbness and pain of the fourth and fifth digits and along the lateral aspect of his forearm.  Pain medication was reportedly ineffective.  On physical inspection, there was no muscular atrophy of the right hand.  The thenar muscles of the right hand were minimally swollen.  Motor strength was full and grip strength was symmetric with no right hand deficits noted.  Sensation was decreased on the right medial forearm and the fourth and fifth digits.  Reflexes were symmetric and 2+ on all parts.  

A January 2005 VA EMG report reflects that the Veteran complained of decreased grip strength.  Pain was localized in the elbow and hand.  Examination revealed no muscle atrophy and the deep tendon reflexes were within normal limits.  Study results revealed evidence of very mild right median nerve entrapment across the carpal ligament and very mild ulnar neuropathy secondary to nerve irritation in the retrocondylar region.  There was some improvement of the ulnar neuropathy, but possible progression of the carpal tunnel.  He was instructed to continue to use the wrist splint and avoid injury to the elbow.  Also, he was instructed to sleep with his arms straight and refrain from leaning on his elbows.  

During the Veteran's February 2005 Board hearing, the Veteran testified that he experienced constant right hand, wrist, and elbow pain and numbness.  These deficits made it difficult to perform tasks such as opening bottles, or using a firearm with his job with Homeland Security.  He did indicate that he had complete range of motion of the fingers, though his wrist was weak and the pain continued down to the elbow.  

On VA examination in November 2005, the Veteran reported that he continued to work as a security officer.  He noted continued problems with his right upper extremity, including right hand weakness.  He indicated that this weakness and the sensory phenomena that he had experienced, as well as the pain that he had ever since, had interfered with his life.  He was unable to open bottles or grip another person's hand.  He reported that the pain was worse at night, but also present throughout the day.  There was numbness, tingling, and burning which extended to involve the entire forearm.  These symptoms also kept him awake at night and made it difficult to sleep.  He found it difficult, though not impossible, to use his right hand.  When he went to the shooting range for his work, he was able to shoot, but had problems firing the weapon.  When he drove or dressed, he preferentially used the left arm.  His left bicep was considerably better developed   His leisure activities had been impacted as well. He was no longer able to throw a football or catch a basketball.  The examiner noted that past electrical studies have documented carpal tunnel syndrome and right ulnar problems.   

On examination, the examiner observed that the Veteran used his left hand exclusively to undress.  Grip strength was 19 kilograms on the best of three tries, while it was 36 kilograms on the left.  Right hand grip strength was approximately 50 percent reduced.  Sensation was normal.  Flexing of the wrist immediately induced worsening of symptoms.  Extension of the wrist or in a neutral position achieved reduction in the pain that was increased by flexion, but he was not free of pain.  A diagnosis of right carpal tunnel syndrome with right ulnar palsy was assigned.

In January 2006, a VA neurologist noted that there was reported weakness of approximately 50 percent in the finger flexors of the right hand, which is a median nerve function.  He indicated that this would represent a moderate paralysis of this muscle function.

A February 2007 VA outpatient treatment report reflects that he Veteran was seen for complaints of burning pain along the ulnar aspect of the right forearm from the wrist to the elbow.  The pain was chronic.  He also indicated that he intermittently dropped objects with the right hand.  On examination, there was no weakness of the ulnar or median innervated muscles.  There was mild right thenar atrophy.  Deep tendon reflexes were greater on the left than right.  Diagnosis of ulnar neuropathy was indicated.  

During the Veteran's March 2007 Board hearing, he reported that he had lost 50 percent of the use of his hand, which he felt should be considered a severe disability.  He also indicated that when he experienced a flare-up of wrist symptoms, he experienced a flare-up of symptoms for the entire arm.  He had difficulties with opening up bottles and driving.  He reported that in 2001, his disability worsened and became severe.  He indicated that the pain was constant and affected his ability to perform work functions such as shooting and writing.

A statement dated in July 2008 from the Veteran's wife reflects that she witnessed his struggles with small tasks including opening jars and bottles or pushing and pulling objects.  She indicated that she had seen him drop objects from his right hand.  She also reported that he experienced difficulty sleeping at night.  In addition, she noted that no medication or treatment had been effective in reducing his symptoms.  

On VA examination in February 2009, the examiner noted that the Veteran had scars over the median nerve and the wrist and the flexor surface right over the ulnar innervated dorsal interosseous muscles on the right hand, and there was atrophy of the fifth dorsal interosseous on the right hand.  The examiner indicated that these were evidence of clear-cut ulnar neuropathy.  The Veteran reported that he experienced numbness of the fourth and fifth fingers each night when he went to bed.  The numbness went all the way up to the elbow and forearm in the ulnar distribution.  The Veteran also had carpal tunnel syndrome.  The examiner indicated that the degree of the disability was moderate.

The examiner noted that the Veteran could not use the right hand for opening a can or a bottle.  He dressed and undressed with his left hand exclusively.  He used an elbow pad to protect the ulnar nerve, and he used a wrist splint continuously to protect the wrist.  He could not manipulate things well with his right hand.  

With respect to impact of the disability on his work in security, he indicated that his work mostly involved looking at people, checking their credentials, and making judgments about their dangerousness, and passing most of them through.  He indicated that he worked for a private company that contracted with the Department of Homeland Security.  He had not lost any time from work, though his life had been severely impacted by the pain.  

During the Veteran's September 2009 Board hearing, the Veteran testified that he experienced a painful, tingling, burning sensation in the fourth and fifth fingers of the right hand.  He had difficulty dressing and opening bottles using his right hand, and therefore had to use his left, non-dominant, hand more often.  He wore a wrist brace and elbow pad.  He indicated that he could only grip and hold onto objects for short periods of time.  

An April 2010 VA neurology consultation reflects that the Veteran was seen for complaints of right upper extremity pain and paresthesias.  It was noted that the Veteran was also treated for right shoulder bursitis.  He just took naproxyn for pain control and used an elbow pad and wrist splint.  He described difficulty sleeping due to the pain, and also complained of weakness in the right hand and some difficulty with fine motor tasks.  A motor examination was normal, but there was atrophy in the right thenar eminence and first dorsal interosseous muscles.  Sensation was intact to light touch, but decreased on pinprick over the fifth digit and lateral fourth digits on the right.  Reflexes were 3+ and symmetric in the upper extremities.  The examiner noted that findings were consistent with the Veteran's well-known diagnosis of median and ulnar neuropathies.  The examiner noted that treatment of pain control and other conservative therapies would be continued.   

A June 2010 VA rehabilitative medicine consultation report reflects that the Veteran was seen for splinting of the right wrist due to his right carpal tunnel syndrome.

A November 2010 VA examination report reflects that the Veteran was examined for paralysis of the median nerve.  A detailed reflex examination of the right upper extremity was normal.  There was decreased sensation of the median and ulnar nerves in the area of the right palm to pinprick and light touch.  A detailed motor examination of the right upper extremity was also normal.  There was no muscle atrophy and muscle tone was normal; however, there was mild atrophy of the right abductor pollicis brevis.  The examiner noted that January 2005 EMG and nerve conduction studies revealed very mild right median nerve entrapment across the carpal tunnel ligament and very mild ulnar neuropathy secondary to nerve irritation in the retrocondylar region.  

The examiner concluded by diagnosing right median and ulnar neuropathy, distal sensory neuropathy, without objective findings.  Problems associated with this diagnosis included paralysis of the median nerve.  There was nerve dysfunction, neuralgia, and paralysis present.  Functional impact included having to take frequent breaks at work, problems with lifting and carrying, and pain.  As regards daily activities, the examiner noted that the Veteran reported the inability to lift anything over five pounds.

The examiner indicated that there was atrophy in the ulnar distribution of the right hand in the fifth dorsal interosseous and to some degree in the first.  The Veteran also had complaints of shoulder pain.  He reported that the nerves involved were the median and ulnar nerves.  There was incomplete paralysis of these nerves, and the examiner indicated that the degree of disability to be moderate.

The examiner also noted that there were two small scars on the wrist.  One was on the volar surface of the wrist and measured 2 centimeters.  It was linear and not adherent to the underlying tissues.  There was also a linear scar on the posterior part of the wrist measuring 3 centimeters.  It was also not adherent and was not disfiguring.  The examiner noted that the Veteran had difficulty opening the right hand, and the palm was slightly tender.

The Veteran was also afforded an examination in December 2010.  The examiner indicated that he reviewed the Veteran's claims file, including prior examination and EMG and nerve conduction studies.  The Veteran's subjective complaints included weakened grip strength.  He indicated that he had difficulty lifting a 5 gallon bucket of paint or other heavy objects with his right arm.  Also, he could not sleep on his right elbow due to the burning sensation and pain.  When indicating where he experienced pain, he pointed to the dorsal aspect of the right hand, and the region of the second and third metacarpal bones towards the base of the right hand.  The Veteran also noted that the joints of his right hand were stiff and he had 50 percent less grip strength in the right hand.  He described numbness and reported that some of the feeling was gone in his right thumb and index finger.  He also had a tingling sensation from his right ring finger except to the ulnar aspect of his right elbow.  He used a wrist split and elbow cushion. 

Regarding the impact of this disability on employment, the Veteran reported that he was employed full time and lost 2 to 3 weeks of work during the past year.  He indicated that he managed at work the best he could and did not want to show that he was disabled.  He denied flare-ups, indicating that the pain was always the same all the time, though cold weather did make the condition worse.  

On physical examination, the examiner observed some enlargement and mild swelling of the dorsal aspect of the right hand when compared to the left hand.  There was some tenderness to palpation at the dorsal base of the right third metacarpal bone with some prominence in this area.  There was a scar, one-half centimeter in length, of the dorsal radial aspect of the right thumb, metacarpal joint area.  The Veteran reported that he rubbed lidocaine ointment on his right hand, wrist, elbow, and shoulder daily.  There was some tenderness along the ulnar groove of the right elbow.  There was full extension of his elbow and flexion of his elbow was to 135 degrees bilaterally with no further change after three repetitions of movement.  There was mild prominence at the tip of the olecranon process of the right elbow and it was mildly sensitive to the touch.  

The examiner also noted increased perspiration or sweating of both hands.  There was noticeable decreased redness of the skin of his right hand.  There was no obvious decreased muscle mass of the right hand.  He was able to open and close the fingers of both hands and make tight fist of both hands, but grip was significantly less on the right.  There was no clawing of the fingers of the hands.  When making a fist, the Veteran's fingertips pointed to the carpal schaphoid tuberacle.  There was no malalignment of the fingers.  Tinel's sign and Phalen's test were negative.  There was some tenderness of the ulnar groove of the right elbow.  

Maximal spread or abduction of the angle made by the long axis of his thumb and index finger was 67 degrees.  The distance between the tips of the thumb and the index finger was about 12 centimeters on the right hand.  The left forearm measured about 31.3 centimeters in circumference of the left forearm compared to 31.4 on the right.  

Range of motion testing of the right wrist revealed dorsiflexion to 25 degrees, palmar flexion to 39 degrees, radial deviation to 18 degrees, and ulnar deviation to 23 degrees.  There was no loss of motion on repetition.  Through the examination, the Veteran favored the right hand and did not use it as much as his left hand.  

An x-ray of the right elbow revealed a small proximal ulnar olecranon osteophyte, while x-rays of the right hand and right wrist were normal. 

The examiner diagnosed old healed fracture of the third metacarpal bone of the right hand without significant deformity, small bony prominence or osteophyte posterior tip of the olecranon of the right elbow, and mild right median nerve entrapment.

The examiner was asked to identify all orthopedic manifestations associated with the service-connected right hand disability, including the presence of arthritis.  In response, he noted that the fracture of the third metacarpal bone healed without significant deformity.  There was an enlargement with mild swelling of the dorsal aspect of the right hand when compared to the left.  There was also some tenderness to palpation at the dorsal base of the right third metacarpal bone with some prominence in this area.  There were no significant degenerative changes or arthritis noted on x-ray, but there as a small round bone use prominence or osteophyte of the right elbow.  Tenderness of the olecranon tip of the right elbow was consistent with bursitis.  

Regarding the neurological symptoms associated with the disability, the examiner noted that there was evidence of very mild right median nerve entrapment across the carpal ligament and a very mild ulnar neuropathy secondary to nerve irritation in the retrocondylar region.  The Veteran claimed an increased in his neurological symptoms, and the examiner indicated that he ordered a repeat EMG study to examine any additional objective change in nerve function.  The examiner's assessment based on the available findings was that the neurological symptoms were mild.  

In an addendum dated in January 2011, the examiner noted that there was no further loss of range of motion of the right hand, wrist, and elbow secondary to any pain from repetitious movements of a least three times.  There was also no loss of endurance, increase of fatigue, or weakened movement or incoordination.

A January 2011 VA neurology consultation report reflects that the Veteran was seen for re-evaluation of his right ulnar and median neuropathy due to progression of his symptoms.  No significant muscle atrophy was noted on examination.  EMG and nerve conduction studies were consistent with right median nerve entrapment across the wrist and ulnar compression or irritation across the elbow.  Comparison with the previous study from 2005 revealed progression of the median and ulnar neuropathies.  The examiner noted that the Veteran's underlying diabetes mellitus and previous trauma to the wrist were significant contributing factors.

On VA examination in February 2011, the Veteran reported continued right hand pain with decreased grip strength.  He also described a burning and tingling and sensation.  The examiner noted that grip strength was 50 percent less in the right hand when compared to the left hand.  In addition, all fingers of the right hand were markedly decreased.  The right finger metacarpal phalangeal (MPC) joints range of motion was from 0 to 50 degrees for all fingers except for the thumb (0 to 60 degrees) and fifth fingers (0 to 40 degrees).  Range of motion of the proximal interphalangeal joint (PIP) was from 0 to 60 degrees for all fingers except for the fifth finger, which was from 0 to 50 degrees.  Range of motion of the distal interphalangeal joint (DIP) was from 0 to 50 degrees except for the fifth finger, which was from 0 to 40 degrees.  Symptoms noted were pain, weakness, and stiffness.  The Veteran also endorsed weekly severe flare-ups of symptoms lasting for hours at a time.  

Range of motion of the right hand revealed that extensions of the DIP, PIP, and MP joints were normal (0 degrees-finger aligns with hand).  There was no gap between the index finger and the proximal transverse crease of the hand on maximal flexion of the fingers.  There was objective evidence of pain on range of motion and repetitive motion, but no additional limitation of motion on repetition.  

The examiner noted that there was no deformity, ankylosis or amputation of any digits.  There was decreased strength for pushing, pulling, and twisting, in that the Veteran could not twist caps off of jars.  There was no decreased dexterity for twisting, probing, writing, touching and expression.  

With respect to impact of the disability on employment, the Veteran reported that he was still employed full-time in the security field.  He indicated that he lost 3 weeks during the past 12-month period.  The examiner concluded by diagnosed right hand nerve entrapment.  Problems associated with the diagnosis included right third metacarpal facture.  The examiner noted that this disability caused significant effects on employment, including decreased manual dexterity, pain, and difficulty using a gun since he was right-handed.  The examiner also indicated that the disability caused severe effects on activities of daily living such as chores, dressing, exercise, and recreation.

Regarding the Veteran's right carpal tunnel syndrome, the Veteran reported right wrist pain radiating to the elbow.  He indicated that the wrist was worse due to increased numbness and burning sensation.  Other symptoms endorsed included stiffness and weakness.  He denied deformity, giving way, instability, incoordination, and decreased speed of joint motion.  The Veteran reported that he experienced severe weekly flare-ups every one to two days.  He used a wrist brace.  The Veteran also described difficulties with the right elbow.  

With respect to the elbow/forearm range of motion, flexion was from 0 to 120 degrees, extension was from 0 to 120 degrees, pronation was from 0 to 70 degrees, and right supination was from 0 to 70 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion. 

Right wrist range of motion testing revealed dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion. There was no joint ankylosis, and no tinel sign present.  The examiner noted that this disability caused significant effects on employment, namely increased absenteeism.  The examiner also indicated that the disability caused severe effects on activities of daily living such as chores, dressing, exercise, and recreation.  In sum, the examiner commented that the right wrist carpal tunnel involved decreased range of motion and pain on movement of the joint.  There was some weakness and about 50 percent grip strength on the right.  The right elbow had decreased range of motion, especially on pronation and flexion of the joint.  It was very tender at the olecranon.  

Analysis

The Board finds that the evidence of record does not support a higher rating than the 30 percent currently assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8515, as the objective evidence of record evaluating neurologic impairment associated with the disability reflects no more than moderate incomplete paralysis of the involved nerves.  

The Veteran is competent to describe the symptomatology associated with his disability.  Layno, 6 Vet. App. at 470.  He has subjectively complained of severe pain, numbness, tingling, and burning sensation.  The Board acknowledges and accepts his reports of symptoms, but finds that the Veteran's characterization of the severity of those symptoms is outweighed by the objective neurological testing, as demonstrated above.  Based on that objective testing, VA examiners have repeatedly termed the disability either mild or moderate.  

Notably, the Joint Motion indicated that the Board failed to indicate why the Veteran's disability was not severe in light of the fact that he was repeatedly found to have only 50-percent grip strength in his dominant hand, and could not lift anything heavier than five pounds.  

The first reference to 50 percent grip strength in the record is from a November 2005 VA examination report.  Thereafter, a January 2006 note indicated a 50 percent weakness in the finger flexors of the right hand; the Veteran reported in March 2007 that he had lost 50 percent of the use of his hand; the Veteran informed the December 2010 examiner that he had a 50 percent loss of grip strength in his right hand; and the February 2011 examiner noted 50 percent grip strength in the right hand.  The Board finds thus, that at least since November 2005, the Veteran's right hand grip strength has been 50 percent reduced.  

Despite the consistent findings since November 2005 of reduced grip strength and muscle atrophy, VA examiners have repeatedly termed the disability either mild or moderate.  On examination in August 2002, the examiner described the Veteran's symptoms as moderate.  The September 2003 examiner indicated that a 2001 EMG showed moderate entrapment.  On VA EMG and nerve conduction studies in January 2005, very mild ulnar neuropathy and very mild median nerve entrapment was indicated.  The January 2006 VA neurologist noted moderate paralysis, specifically considering a 50 percent loss of strength.  On examination in November 2010, the examiner indicated the degree of disability to be moderate.  In December 2010, the examiner found the degree of neurological disability to be mild.  While the January 2011 EMG and nerve conduction study report reflected progression of the disability since 2005, severe incomplete paralysis was still not found.  

The Joint Motion asserts that the February 2011 examiner made findings that the neurological disability was "severe."  At the time of the February 2011 examination, the Veteran reported severe flare-ups, and that there were severe effects on his daily activities, including chores, shopping, exercise, sports, recreation, bathing, and dressing, and moderate impacts on his feeding and grooming, as well as decreased manual dexterity, pain, and difficulty using his gun for work, due to right hand nerve entrapment.  The Veteran's right wrist carpal tunnel syndrome caused increased absenteeism, and produced severe impacts on his chores, shopping, exercise, and driving, prevented recreation and sports, and caused moderate impacts in bathing, dressing, and grooming.  

The Board finds that the Veteran's subjective characterizations of the "severe" impacts of his disability on his abilities to perform certain functions are outweighed by the medical findings of record.  The Veteran does not have the medical training to identify whether a certain disability is mild, moderate, or severe.  See Kahana, 24 Vet. App. at 433.  Rather, the Veteran is only capable of describing his symptoms based on his own experience.  Medical providers, however, have expertise in the field and are capable of describing the degree of severity of a disability.  The February 2011 examiner did not indicate whether the disability was mild, moderate, or severe, but rather documented the Veteran's subjective determinations as to the impact of his disability on various daily activities.  Notably, however, the November 2010 examiner specifically opined that the Veteran's neurological symptoms were mild.  The February 2011 examiner did not indicate in the report that any significant change had occurred in the previous three months with regard to the severity of the disability.  

Further, the Board notes that the Veteran had been describing his disability as "severe" for many years (see February 2001 VA treatment note; November 2001 VA treatment note; March 2007 Board hearing transcript).  Despite the Veteran's previous subjective characterizations of his disability as "severe," examiners with medical expertise have repeatedly opined that the disability was either "mild" or 

"moderate," as discussed above.  The weight of the evidence does not suggest that the disability changed from "mild" to "severe" in between the November 2010 examination and the February 2011 examination.  

The Veteran has also reported "significant" impacts on employment, such as difficulty using his gun (as he works in security), as well as missing up to three weeks of work per  year (see December 2010 report; February 2011 report), as noted in the Joint Motion.  While the three weeks per year of missed time is noteworthy, it is not unreasonable in light of a 30 percent evaluation.  As described in 38 C.F.R. § 4.1, "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  In this case, the Veteran has described missing up to three weeks per year; three weeks amounts to approximately 6 percent of a calendar year.  The Board finds that the fact that he misses three weeks of work is adequately compensated through the 30 percent rating.  

Further, the Board finds the Veteran's November 2010 assertion that he could not lift anything weighing five pounds or more to be inconsistent with his subsequent statement, made the following month, that he had difficulty lifting a five gallon bucket of paint.  Having "difficulty" lifting an item that weighs much more than five pounds suggests much greater ability than the inability to lift anything that weighs five pounds.  The Board finds the statement that the Veteran was unable to lift anything weighing five pounds to not be credible.  Caluza, 7 Vet. App. at 511-12.

The record reflects multiple notations of muscle atrophy.  The Joint Motion indicated that the Board must discuss "why the repeated findings of Appellant's atrophy since 2005 did not warrant a 50 percent rating."  The criteria in Diagnostic Code 8515 addressing "complete" paralysis, for which a 70 percent rating is warranted, discusses, as one of the applicable criteria among many, "considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand . . . ."  The Board acknowledges that a lesser degree of atrophy could support a 50 percent rating.  Nevertheless, the degree of the Veteran's muscle atrophy is only mild, and is insufficient to warrant a higher rating, even when considered with the other neurological symptomatology.  In January 2005, there was no muscle atrophy.  Per the February 2007 outpatient treatment record, there was "mild right thenar atrophy."  In February 2009, an examiner found muscle atrophy of the fifth dorsal interosseous.  Similarly, in April 2010 there was atrophy in the right thenar eminence and first dorsal interosseous muscles.  The Veteran reported in September 2009 that his doctors had identified muscle atrophy.  In November 2010, an examiner made contractor findings - that there was no muscle atrophy, but also that there was mild atrophy of the right abductor pollicis brevis, as well as atrophy in the ulnar distribution of the right hand in the fifth dorsal interosseous and to some degree in the first.  The December 2010 examiner noted no obvious decreased muscle mass of the right hand.  A January 2011 neurology consultation indicated that there was no significant muscle atrophy noted on examination.  

Considering all of the reports of muscle atrophy, there is no indication of even moderate, much less severe or "considerable," muscle atrophy.  The Board notes that the February 2009, April 2010, and November 2010 examiners did not indicate the degree of atrophy, but the examiners both before (February 2007) and after (December 2010 and January 2011) indicated at most mild muscle atrophy, and even in some instances that there was no atrophy.  Especially in light of the fact that the most recent reports show very little, if any, muscle atrophy, the Board finds that the overall disability picture presents, at most, mild atrophy since muscle atrophy was first noted in 2005.  See Willis, 1 Vet. App. at 70.  

Based on the foregoing evidence and analysis, including consideration of all of the Veteran's described symptoms, the Board finds that a 50 percent rating is not warranted under Diagnostic Code 8515, as the disability is not "severe."  The disability is at most moderate, and is contemplated by the 30 percent rating criteria.  

In addition, the Board finds that no other diagnostic code provides a basis for assignment of any higher rating for the disability under consideration.  The Board has considered whether the Veteran is entitled to a separate rating for the Veteran's incomplete paralysis of the ulnar nerve, given that EMG and nerve conduction studies reflect both median and ulnar nerve entrapment.  However, the Board finds that assigning a separate rating on the basis of incomplete paralysis of the ulnar nerve (Diagnostic Code 8516) would doubly compensate the Veteran for the same symptoms already considered under his evaluation for service-connected median nerve incomplete paralysis and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  In so finding, the Board notes that the opinions of record generally indicate overall moderate neurologic impairment due to both the ulnar and median nerve entrapment symptoms.  In addition, the January 2005 EMG studies reflect only mild ulnar and mild median nerve involvement.  Therefore, the currently assigned 30 percent rating, signifying moderate symptomatology, considers the impairment of both nerves.

The Board has also considered whether the Veteran is entitled to separate ratings on the basis of orthopedic manifestations of the right wrist, hand, or fingers.  However, the record does not reflect ankylosis of the wrist or fingers, nor is there compensable limitation of motion of the right wrist or fingers of the right hand.  Therefore, a separate rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5230 is not warranted.

In addition, while the record reflects scarring and related disability of the right elbow, service connection is in effect for right elbow bursitis and scarring of the right wrist.  

Extraschedular Consideration

The Board has also considered whether the Veteran's right wrist disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's right wrist disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization.  As discussed above, the Veteran has missed up to three weeks of work per year.  That level of missed work is addressed by the 30 percent rating.  See 38 C.F.R. § 4.1.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Individual Unemployability 

The Court has held that entitlement to a total rating for compensation purposes due to individual unemployability (TDIU) is an element of all appeals for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, while the Veteran has experienced some impairment in his employment, the evidence is clear that he continues to work.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart, and that a rating in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disability, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to a rating in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome is denied.


REMAND

Following the August 2011 grant of service connection for right wrist scars, the Veteran filed a notice of disagreement (NOD) in September 2011, disputing the effective date of service connection assigned.  No statement of the case (SOC) was ever issued in response to the NOD seeking an earlier effective date.  See Manlincon v. West, 12 Vet. App 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate steps to issue the Veteran an SOC addressing the issue of entitlement to an effective date prior to November 18, 2010, for the grant of service connection for right wrist scars.

2.  Thereafter, if the Veteran files a timely substantive appeal on the remanded issue and indicates there is outstanding evidence, the AOJ should undertake any indicated development, readjudicate the claim, as appropriate in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________               ______________________________
           BARBARA B. COPELAND                          WAYNE M. BRAEUER
              Veterans Law Judge                                          Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals


________________________________
MICHAEL D. LYON 
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


